              Case 2:20-sw-01115-AC Document 4 Filed 03/08/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                FILED
   Sacramento, CA 95814                                                     Mar 08, 2021
 4 Telephone: (916) 554-2700                                             CLERK, U.S. DISTRICT COURT

   Facsimile: (916) 554-2900
                                                                       EASTERN DISTRICT OF CALIFORNIA


 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE SEARCH OF A               CASE NO.: 2:20-SW-01115-AC
     BLACK iPHONE 7 CURRENTLY IN
11   STORAGE AT THE EVIDENCE                        [PROPOSED] ORDER TO UNSEAL SEARCH
     COLLECTION ROOM AT THE FBI’S                   WARRANT AND SEARCH WARRANT
12   SACRAMENTO OFFICE                              AFFIDAVIT

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17   Dated:    March 8, 2021
                                                      The Honorable Jeremy D. Peterson
18                                                    UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
